Citation Nr: 1439910	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  14-07 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include a not otherwise specified depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1988 to December 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied service connection for a not otherwise specified depressive disorder.  In July 2014, the Veteran submitted a Motion to Advance on the Docket.  In August 2014, the Board granted the Veteran's motion.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal as entitlement to service connection for an acquired psychiatric disorder to include a not otherwise specified depressive disorder accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In May 2014, VA denied payment of VA improved pension benefits to the Veteran due to his failure to provide information as to his spouse.  In May 2014, the Veteran submitted a notice of disagreement (NOD) with the adverse decision.  In his NOD, the Veteran provided the requested information.  In July 2014, VA granted payment of VA improved pension benefits to the Veteran.  Therefore, the Veteran's NOD is now moot and will not be addressed below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDING OF FACT

A not otherwise specified depressive disorder has been determined to have originated during active service.  


CONCLUSION OF LAW

A not otherwise specified depressive disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants service connection for a not otherwise specified depressive disorder.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

The Veteran asserts that service connection for a depressive disorder is warranted as a VA examiner has both diagnosed depression and attributed the disorder to active service.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The report of the Veteran's September 1991 physical examination for service separation reflects that the Veteran reported that he had experienced "depression or excessive worry" for "y[ea]rs" and "frequent trouble sleeping."  No psychiatric diagnosis was advanced.  

A May 2010 VA treatment record states that the Veteran complained of depression.  He reported having attempted suicide in "about 2000."  A June 2010 VA psychological evaluation conveys that the Veteran complained of depression.  The Veteran was diagnosed with depression and poly-substance abuse in early remission.  

At an October 2010 VA PTSD examination, the Veteran reported that he "gets depressed because he does not like things."  The Veteran was diagnosed with poly-substance abuse in early partial remission.  

At a June 2012 VA psychological examination, the Veteran exhibited a depressed mood; chronic sleep impairment; suicidal ideation; and neglect of personal appearance and hygiene.  He was diagnosed with a not otherwise specified depressive disorder.  The examiner opined that "as the Veteran reported depression, anxiety, and insomnia on his separation paperwork, it is at least as likely as not that the Veteran's depression is incurred or caused in the military."  

The Veteran complained of recurrent "depression or excessive worry" at his September 1991 physical examination for service separation.  A VA psychological examiner has specifically attributed his currently diagnosed not otherwise specified depressive disorder to his complaints of depression at service separation.  In the absence of any competent evidence to the contrary, the Board concludes that service connection for a not otherwise specified depressive disorder is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a not otherwise specified depressive disorder is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


